Case 9:18-cv-80176-BB Document 261 Entered on FLSD Docket 08/13/2019 Page 1 of 2




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

      IRA KLEIMAN, as the personal representative                   CASE NO.: 9:18-cv-80176-BB/BR
      of the Estate of David Kleiman, and W&K Info
      Defense Research, LLC

               Plaintiffs,

      v.

      CRAIG WRIGHT

               Defendant.

       PLAINTIFFS’ NOTICE OF FILING THE DEPOSITION OF JONATHAN WARREN

             In connection with the June 28 and August 5, 2019 show cause hearings before Judge Bruce

  Reinhart, and as indicated at the August 5, 2019 hearing, Plaintiffs give notice of filing the

  designated portions and exhibits of Jonathan Warren’s deposition taken on July 24, 2019. 1


      Dated August 13, 2019                                 Respectfully submitted,

                                                            s/ Velvel (Devin) Freedman
                                                            Velvel (Devin) Freedman, Esq.
                                                            ROCHE FREEDMAN LLP
                                                            200 S. Biscayne Blvd.
                                                            Suite 5500
                                                            Miami, Florida 33131
                                                            vel@rochefreedman.com


                                                            Kyle W. Roche, Esq.
                                                            Admitted Pro Hac Vice
                                                            ROCHE FREEDMAN LLP
                                                            185 Wythe Avenue F2
                                                            Brooklyn, New York 11249
                                                            kyle@rochefreedman.com




  1
      Exhibits 8, 9, 10, and 11 will be filed under seal.
Case 9:18-cv-80176-BB Document 261 Entered on FLSD Docket 08/13/2019 Page 2 of 2




                                                      Counsel to Plaintiffs Ira Kleiman as Personal
                                                      Representative of the Estate of David Kleiman
                                                      and W&K Info Defense Research, LLC.




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 13, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record via transmission of Notices of Electronic Filing
  generated by CM/ECF.

                                                      /s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman




                                                  2
